Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections

1.	Claim(s) 5-6, 13, 16, 18-20 is objected to because of the following informalities:  
a.	Per claim 5, line 1, change “wherein the electrical and electronic components produced heat” to –wherein the one or more electrical and electronic components produces heat--.
b.	 Per claim 6, line 1, change “wherein the electrical and electronic components produce heat” to –wherein the one or more electrical and electronic components produces heat--.
c.	Per claim 16, line 1-2, change “makes electrical and/or electronics” to --makes the one or more electrical and/or electronics--.
d.	Claims 18, 19 & 20 should be renumbered as 19, 20 & 21.
e.	Renumbered claim 19 should depend on claim 18 (i.e. change “18.  The system of claim 17, wherein excess oxygen” to –19.  The system of claim 18, wherein excess oxygen--).
f.	Per claims 13 & 20, line 1, change “They system” to –The system--.
 Appropriate correction is required.

Claim Rejections - 35 USC § 102

2.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, 11, & 13-20 is/are rejected under 35 U.S.C. 102(a)(1)
 as being anticipated by Eguchi et al. US2006/0272150.

	Per claim 1 Eguchi et al. teaches a system (see fig.5A-5F; Abstract), comprising: a printed circuit board (PCB) (1A; [0039], [0088]) comprising one or more electrical and/or electronic components ([0091]); a composite material (9; Abstract) comprising highly-complex resin systems ([0044], “epoxy resin”) and thermally-resistant solids ([0044], “silicone rubber”), the composite material adhered to the PCB and encasing the one or more electrical or electronic components (see fig.5F; Abstract, [0039]-[0044]). 
	Per claim 2 Eguchi et al. teaches the system of claim 1, wherein the highly-complex resin systems comprise epoxies ([0044], “epoxy resin”).  
	Per claim 3 Eguchi et al. teaches the system of claim 1, wherein input/output (I/O) components (6 & 7; Abstract) are not encased in the composite material (see fig.5F, “portion of connector 6 & 7 that connects externally is not encased in the composite material”).  
	Per claim 4 Eguchi et al. teaches the system of claim 1, wherein the PCB (1A) comprises a heat sink (17; [0093]) that is not fully encased in the composite material (see fig.5D-5F, “the bottom portion of 17 is not covered by the composite material”).  
	Per claim 5 Eguchi et al. teaches the system of claim 4, wherein the electrical and electronic components produced heat, and the heat is guided by the composite material and away from the PCB through the heat sink (17; [0093], [0096]).11  
	Per claim 6 Eguchi et al. teaches the system of claim 1, wherein the electrical and/or electronic components produce heat, and the heat is dissipated through the composite material (9; [0093], [0096], “plastic composite can be made of thermosetting resin, Examiner asserts that the composite material is also a thermosetting resin”).  
	Per claim 9 Eguchi et al. teaches the system of claim 1, wherein the composite material eliminates vibration of electrical and/or electronic components on the PCB ([0057]).  
	Per claim 11 Eguchi et al. teaches the system of claim 1, wherein the composite material reduces radiation exposure for the PCB ([0125]-0127], “electromagnetic shield”).  
	Per claim 13 Eguchi et al. teaches the They system of claim 1, wherein the composite material provides thermal protection to the PCB ([0003] & [0052]).  
Per claim 14 Eguchi et al. teaches the system of claim 1, wherein the composite material (9) provides electrical isolation properties to the PCB ([0044], “electrical isolation are the properties of thermosetting resin and silicone rubber encasing the PCB”).  
	Per claim 15 Eguchi et al. teaches the system of claim 1, wherein the composite material provides toughness to the PCB ([0057], “fatigue resistance”).  
Per claim 16 Eguchi et al. teaches the system of claim 1, wherein the composite material makes electrical and/or electronics on the PCB run cooler ([0052], “heat resistance enables a cooler system”).  
	Per claim 17 Eguchi et al. teaches the system of claim 1, wherein the composite material is electrically non-conductive ([0044], “properties of thermosetting resin and silicone rubber”).  
	Per claim 18 Eguchi et al. teaches the system of claim 1, wherein the highly-complex resins and the thermally-resistant solids are mixed into a mixture ([0044]).  
	The language, term, or phrase "mixed into a mixture", is directed towards the process of making a “composite material”.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the 
	Per claim 19 Eguchi et al. teaches the system of claim 18, wherein the composite material is heated ([0041]).  
	The language, term, or phrase "heated", is directed towards the process of making a “composite material”.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language " wherein 
	Per claim 20 Eguchi et al. teaches they system of claim 19, wherein the composite material is poured on a PCB and allowed to cure ([0089], [0094]-[0095]).
	The language, term, or phrase "poured and allowed to cure", is directed towards the process of making a “composite material”.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language "wherein the composite material is poured on a PCB and allowed to cure”, only requires a “composite material”, which does not distinguish the invention from Eguchi et al., who teaches the structure as claimed. 

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Eguchi et al. US2006/0272150 in view of Pavageau et al. US2018/0336376.

	Per claim 7 Eguchi et al. teaches the system of claim 1, 
	Eguchi et al. does not explicitly teach wherein the composite material renders the PCB tamper resistant.  
	Pavageau et al. however discloses wherein the composite material renders the PCB tamper resistant ([0018]-[0028]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a thermosetting resin as a tamper resistant material as taught by Pavageau et al. in the system of Eguchi et al. 
	Per claim 8 Eguchi et al. teaches the system of claim 1, 
	Eguchi et al. does not explicitly teach wherein the composite material makes the PCB free from intrusion.  
	Pavageau et al. however discloses wherein the composite material makes the PCB free from intrusion ([0018]-[0028]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a thermosetting resin as a tamper resistant material as taught by Pavageau et al. in the system of Eguchi et al. because it ensures a better securing of the components of the PCB from malicious third parties.
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Eguchi et al. US2006/0272150 in view of Fujimori et al. US2004/0046252.

	Per claim 10 Eguchi et al. teaches the system of claim 1, 
	Eguchi et al. does not explicitly teach wherein the composite material reduces and/or eliminates corrosion of electrical and/or electronic components on the PCB.  
	Fujimori et al. however discloses wherein the composite material reduces and/or eliminates corrosion of electrical and/or electronic components on the PCB ([0012]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a thermosetting resin in as taught by Fujimori et al. in the system of Eguchi et al., because it seals the components . 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Eguchi et al. US2006/0272150 in view of Kochi et al. US2012/0178329.

	Per claim 12 Eguchi et al. teaches the system of claim 1, 
	Eguchi et al. does not explicitly teach wherein the composite material is lightweight.12  
	Kochi et al. however discloses wherein the composite material is lightweight ([0002]).12  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the thermosetting resin as taught by Kochi et al. in the system of Eguchi et al., because thermosetting resins are known for being light weight, thus making the system of Eguchi et al. to not be heavy and easily.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Eguchi et al. US2006/0272150.

	Per claim 18 Eguchi et al. teaches the system of claim 17, 
	Eguchi et al. does not explicitly teach wherein excess oxygen in the mixture is removed to generate the composite material.13  
	The language, term, or phrase "excess oxygen in the mixture is removed", is directed towards the process of making a “composite material”.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language "excess oxygen in the mixture is removed to generate the composite material" only requires a “composite material”, which does not distinguish the invention from Eguchi et al., who teaches the structure as claimed. 
Email Communication
4.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Tomida et al. US2017/0345730 discloses a resin composition for encapsulating, manufacturing method of electronic control unit.
Okuhira et al. US2019/0344483 discloses a resin-sealed component and method for producing the same.
	Okimoto et al. US2008/0298023 discloses an electronic component-containing module in which passive components such as resistors and capacitors or active components such as semiconductor devices are contained in an electrically insulating substrate as well as to a manufacturing method for the electronic component-containing module.
	Applicants are directed to consider additional pertinent prior are included on the Notice of References Cited (PTOL 892) attached herewith. The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A MATEY/Examiner, Art Unit 2835